Citation Nr: 0517867	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  04-08 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for major depression.


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
February 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  The veteran subsequently relocated to 
Florida and jurisdiction has been transferred to the St. 
Petersburg, Florida RO.

The veteran was scheduled to attend a hearing before a Member 
of the Board at the RO in March 2005, but requested that the 
hearing be rescheduled, as she could not arrange for 
transportation until after March 29, 2005.  The hearing was 
rescheduled for May 2005.  Subsequently the veteran notified 
the RO in April 2005 that she could not attend the hearing at 
the RO, as she could never make the trip to the RO for the 
hearing because she was physically, mentally, and financially 
unable to travel to the RO.  The Board accordingly finds that 
she has withdrawn her request for a hearing before a Member 
of the Board.  See 38 C.F.R. § 20.702.  Should the 
appellant's circumstances change and she is able to report to 
the RO for a hearing, she should notify the RO or the Board 
of this change in circumstances as soon as possible.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistant Act of 2000 (VCAA).  See 38 
U.S.C.A. § 5100, 5102, 5103, 5103A, and 5107 (West 2002).  In 
addition, VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. § 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  The VCAA requires that VA must 
provide notice that informs the claimant (1) of the 
information and evidence not of record that is necessary to 
substantiate the claim, (2) of the information and evidence 
that VA will seek to provide, and (3) of the information and 
evidence that the claimant is expected to provide.  VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The veteran contends that she now suffers from PTSD and 
depression as a result of sexual harassment during her period 
of active service.  The veteran maintains that her sergeant 
sexually harassed her during basic training.  She was later 
sexually harassed and attacked by her roommate at Ft. Knox, 
Kentucky.  She did not report either incident due to fear of 
personal harm.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See Cohen v. Brown, 10 Vet. App. 128, 139-143 
(1997); 38 C.F.R. § 3.304(f) (2004).

If PTSD is based on in-service personal assault, evidence 
from sources other than the veteran's service records may 
corroborate his or her account of the stressor incident. 
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, mental health 
counseling centers, hospitals or physicians; and statements 
from family members, roommates, fellow service members, or 
clergy.  38 C.F.R. § 3.304(f)(3).

Additionally, evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in the mentioned sources.  Examples of behavior changes 
that may constitute credible evidence of the stressor 
include, but are not limited to:  a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  Id.

The law is clear that VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor, and 
allowing him/her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
As well, VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3) (2004).

In addition, under the VCAA, VA is obliged to provide an 
examination when the record contains competent evidence that 
the claimant has a current disability or signs and symptoms 
of a current disability, the record indicates that the 
disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of 
a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

A review of the record shows that the veteran attended basic 
training from September 1964 to November 1964.  She then 
attended advanced infantry training and dental assistant 
basic training.  She subsequently was assigned as a dental 
assistant until her discharge from service.  The record 
reveals her conduct and efficiency was consistently 
excellent.  

On September 8, 1964, the veteran signed a statement which 
acknowledged that she would have to serve a minimum of not 
less than one year in service prior to a request for 
discharge solely on the grounds of getting married.  She 
subsequently was married in December 1965 and separated from 
service in February 1966.

The service medical records are silent as to any reports, 
treatment or diagnoses of a sexual assault, PTSD, or major 
depressive disorder.

The veteran's application for service connection for PTSD and 
depression was received in August 2002.  Submitted in support 
of the claim was a March 2003 statement from the veteran in 
which she alleged that during basic training her sergeant was 
a lesbian who singled her out.  She was always being watched.  
Her sergeant inappropriately touched her.  The veteran noted 
she had never been around a lesbian before and did not know 
what to do or who to complain to.  The other women in her 
unit were aware of it and teased her.  Subsequently she was 
sent to Ft. Knox where she had a lesbian roommate who tried 
to kiss her and assaulted her repeatedly.  She requested to 
be reassigned to a different room, but was afraid to tell the 
sergeants why she wanted to be moved because they also were 
lesbians.  She began drinking heavily and spending her free 
time at the NCO club.  She was informed that she could get a 
discharge if she got married.  She then married an Air Force 
man whom she did not love.  After she was honorably 
discharged from service they were divorced.  She began 
drinking heavily, overeating, having panic attacks, 
nightmares, and headaches over the incidents.  

Medical records from the VA medical center in Minneapolis, 
dated from March 2002 through September 2002, indicate that 
the veteran received a psychological evaluation and 
counseling. On evaluation, the veteran indicated that she 
experience some inappropriate attention from both men and 
"lesbians" when in the military.  The examiner noted that 
it was unclear if she was bothered by the experience.  

By rating action in April 2003 service connection was denied 
for PTSD and for depression.  In making that determination 
the RO noted no history of psychiatric conditions in service.  
In addition no diagnosis of PTSD were noted.  VA treatment 
records noted a depressed mood but did not indicate any nexus 
to service.  

The RO's denial of service connection was based on the fact 
that PTSD was not shown, and no nexus was shown between her 
psychiatric conditions and service. However, subsequent 
treatment records dated April 2003 to February 2004 from the 
VA outpatient clinic in West Palm Beach revealed diagnoses of 
chronic PTSD, and major depression, recurrent.  She also had 
a history of panic disorder and a long history of alcoholism.  
The Board notes that while the evidence establishes diagnoses 
of PTSD and depression, there is no medical opinion regarding 
the etiology of the disorders.

Under the VCAA, a veteran is entitled to a complete VA 
medical examination that includes an opinion as to whether 
there is a nexus between the claimed disorder and service 
based on all possible evidence.  38 U.S.C.A. § 5103(d); 38 
C.F.R. § 3.159(c)(4).  In this case, the veteran has not been 
afforded a VA examination for compensation purposes.  The 
Board finds that the veteran should be afforded a VA 
psychiatric examination.

The Board further finds that in a July 2004 VA clinical 
notation, the veteran noted that she was in the process of 
applying for Social Security Administration (SSA) disability 
benefits.  Any pertinent evidence associated with her SSA 
disability claim must be obtained to assist the veteran in 
supporting her claims.  

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following actions:

1.  The RO should request the veteran to 
identify all medical care providers who 
have treated her for any psychiatric 
problems since her discharge from 
service. The RO should obtain pertinent 
records from all sources identified and 
not already in the file.

2.  The RO should obtain for the record 
copies of any available records 
associated with the veteran's claim for 
SSA disability benefits. 

3.  Thereafter, the veteran should be 
afforded a psychiatric examination.  The 
claims folder should be provided to the 
examiner for his or her review in 
connection with the examination.  All 
necessary tests and evaluations should be 
performed.  Following a review of the 
veteran's claims file, examination of the 
appellant, and receipt of all test 
results, the examiner should render an 
opinion as to whether the veteran was 
sexually assaulted in service.  If it is 
determined that a sexual assault occurred 
in service, the examiner should comment 
on whether the sexual assault in service 
either caused or contributed to her 
current psychiatric symptoms, including 
PTSD.

The examiner should also provide a 
diagnosis or diagnoses for all 
psychiatric pathology for the veteran 
(other than PTSD) and the date of onset 
for each condition diagnosed.  The 
examiner should comment on whether there 
is at least a 50 percent probability or 
greater that any current psychiatric 
disorder (other than PTSD) began during 
the veteran's military service or is due 
to such service.

4.  Thereafter, the RO should 
readjudicate the claims of entitlement to 
service connection for PTSD and 
depression.  If the benefits are not 
granted to the veteran's satisfaction, 
the veteran should be furnished a 
supplemental statement of the case.  A 
reasonable period of time for a response 
should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2004).

